This court has concluded that there is no duty enjoined upon appellee, city of Hamilton, to regulate or oversee hazardous waste disposal sites within its boundaries. It is further concluded that oversight and licensing of hazardous waste storage and disposal facilities and the regulation thereof lies with the state of Ohio and not the local political subdivision by virtue of R.C. Chapter 3734.
My separate concurrence is predicated upon my belief that political subdivisions of the state are not only relieved of responsibility for such regulation, but are pre-empted by the state, may not enter into the area and have no authority beyond that derived from the state.
The Ohio Supreme Court has recently determined that a home rule municipality has concurrent authority with the state to license, supervise, inspect and regulate hazardous waste facilities within its corporate limits under its police powers so long as the exercise of such authority does not conflict with general laws of the state. Fondessy Enterprises, Inc. v. Oregon (1986), 23 Ohio St. 3d 213, 23 OBR 372, 492 N.E.2d 797.
Environmental considerations are so significant that in my opinion concurrent authority to regulate divides the responsibility for such regulation and an exception for home rule municipalities produces a conflict with general law.